DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

Claim 18 is drawn to a computer-readable medium having stored thereon a computer program, where the computer readable medium can be transitory, i.e., is not explicitly limited as disclosed as only being non-transitory computer readable media; therefore, fail(s) to fall within a statutory category of invention. Applicant should note that adding "non-transitory" to the claim to limit a claimed computer readable medium to being statutory would be acceptable.

per se, which are non-statutory as noted, infra.

A claim directed to a signal, a carrier wave, or a data structure, per se, is non-statutory because it is not: 
A process, or
A machine, or
A manufacture, or
A composition of matter.

Claim 18 is drawn to computer readable medium, tangibly embodying a program of instructions executable by the machine (taken to be a computer program), where the program storage device as defined in the specification can be interpreted as a signal or carrier wave or paper; therefore, fail(s) to fall within a statutory category of invention.
A claim directed to a data carrier or computer-readable medium having stored thereon a computer program, where the data carrier or computer-readable medium as defined in the specification can be interpreted as a signal or carrier wave or paper, covers a signal or carrier wave or paper which are non-statutory as noted, infra.



A process occurring as a result of executing the program, or A machine programmed to operate in accordance with the program, or A manufacture structurally and functionally interconnected with the program in a manner which enable the program to act as a computer component and realize its functionality, or

A composition of matter.

as defined in the specification can be interpreted as a signal or carrier wave or paper, covers a signal or carrier wave or paper which are non-statutory as noted, infra.

A claim directed to a computer program itself or signal or carrier wave is non-statutory because it is not:

A process occurring as a result of executing the program, or A machine programmed to operate in accordance with the program, or A manufacture structurally and functionally interconnected with the program in a manner which enable the program to act as a computer component and realize its functionality, or

A composition of matter.


Further the claims do not recite whether the computer-readable recording medium is transitory or non-transitory. Clarification is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-5 and 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2017/0278448) in view of Chen et al. (US 2011/0025722).

Regarding claims 1, 17 and 18
Zhang et al. discloses the invention substantially as claimed, however does not specifically show outputting prompt information corresponding to the gamma voltage to a tester for possible adjustment by the tester (taken to be proving an indication or visual to a user or test for possible manual adjustment of the gamma voltage).



Chen et al. teaches that it is well known to have the gamma voltage adjusted by a prompt to a tester (taken to be adjusting the gamma voltage by visual information to a user (taken to be the recited prompt) and manually adjusting the gamma voltage based on the visual, see for example para. 0043, 0048, 0049 and 0056), in order to improve viewing experience by allowing a user or manufacturer to provide the ability of selecting gamma voltage correction by either automatic or manual adjustment (see for example para. 0009-0011).

It would have been obvious for one of ordinary skilled in the art at the time the invention was filed to modify Zhan et al., such that it provide the ability of manual adjustment of the gamma voltage by a prompt to a tester (taken to be visually adjusting gamma voltage by the user), as taught by Chen et al., in order to improve viewing experience by allowing a user or manufacturer to provide the ability of selecting gamma voltage correction by either automatic or manual adjustment, as taught by Chen et al. in para. 0009-0011.


	Regarding claim 2
	Zhan et al. in combination with Chen et al. further shows, wherein before the operation of acquiring the gamma voltage value generated by the gamma chip, extracting a gamma curve in a first storage space of the gamma chip (see for example Zhan et al., para. 0011, 0012, 0061 and 0066); and, generating the gamma voltage value according to the gamma curve (see for example Zhan et al., para. 0011, 0012, 0061 and 0066).

	Regarding claims 3 and 17
	Zhan et al. in combination with Chen et al. further shows, wherein the operation of acquiring the preset voltage range of the gamma chip, comprises: acquiring a preset gamma voltage value of the gamma chip (see for example Zhan et al., storage module 305); and, acquiring the preset voltage range according to the preset gamma voltage value (see for example Zhan et al., storage module 305 and para. 0052, 0053, 0072, 0074, 0083 and 0091).

	Regarding claims 4 and 17
	Zhan et al. in combination with Chen et al. further shows, wherein the operation of acquiring the preset gamma voltage value, comprises: acquiring the preset gamma voltage value from a second storage space of the gamma chip (taken to be a different set of stored gamma voltage value in the storage module 305, see for example Zhan et al., storage module 305 and para. 0052, 0053, 0072, 0074, 0083 and 0091).


Regarding claims 5 and 17
	Zhan et al. in combination with Chen et al. further shows, wherein the operation of acquiring the preset voltage range according to the preset gamma voltage value, comprises: acquiring a preset deviation value from a second storage space of the gamma chip  (taken to be alternative gamma register values for the gamma correction including at least one set gamma register values in which a difference between a data voltage corresponding to the highest gray scale and the highest data voltage is less than a first preset threshold and a difference between a data voltage corresponding to the lowest gray scale and the lowest data voltage is less than a second preset threshold, see for example Zhan et al., para. 0099-0107); and  acquiring the preset voltage range according to the preset gamma voltage value and the preset deviation value. acquiring the preset voltage range according to the preset gamma voltage value and the preset deviation value (see for example Zhan et al., para. 0099-0107).


	Regarding claim 7
	Zhan et al. in combination with Chen et al. further shows, wherein the method further comprises: acquiring a target deviation value corresponding to an instruction, when the instruction for changing the preset deviation value is received (see for example Zhan et al., para. 0099-0107); and updating the preset deviation value in the second storage space according to the target deviation value (see for example Zhan et al. Fig. 3 and para. 0091-0102).  

	Regarding claim 8
	Zhan et al. in combination with Chen et al. further shows, wherein after the operation of outputting prompt information corresponding to the gamma voltage value, 

	Regarding claim 9
	Zhan et al. in combination with Chen et al. further shows, wherein the operation of stopping the gamma chip from generating the gamma voltage value comprises: cutting off a power for the gamma chip (taken to be inherent in order to prevent the storage module to output other incorrect gamma voltage values when the gamma voltage has been corrected). 

	Regarding claim 10
	Zhan et al. in combination with Chen et al. further shows, wherein the operation of acquiring the preset voltage range of the gamma chip, comprises: acquiring the preset voltage range from a second storage space of the gamma chip (taken to be a different set of stored gamma voltage value in the storage module 305, see for example Zhan et al., storage module 305 and para. 0052, 0053, 0072, 0074, 0083 and 0091).

	Regarding claim 11
	Zhan et al. in combination with Chen et al. further shows, wherein the method and device further comprises: acquiring a target voltage range corresponding to an instruction, when the instruction for changing the preset voltage range is received (see for example Zhan et al. para. 0094-0097 and 0102-0105); and updating the preset voltage range in the second storage space according to the target voltage range (see for example Zhan et al. para. 0094-0097 and 0102-0105).  

Regarding claim 12
	Zhan et al. in combination with Chen et al. further shows, wherein the gamma chip defines correspondingly at least one preset voltage range (see for example Zhan et al., storage module 305 and para. 0052, 0053, 0072, 0074, 0083 and 0091).


 	Regarding claim 13
	Zhan et al. in combination with Chen et al. further shows, wherein the preset voltage range comprises a first preset voltage range and a second preset voltage range, wherein the prompt information is output when the gamma voltage value is not in the first preset voltage range, and the gamma chip is stopped from generating the gamma voltage value when the preset voltage range is not in the second preset voltage range  (taken to be a different set of stored gamma voltage value in the storage module 305, see for example Zhan et al., storage module 305 and para. 0052, 0053, 0072, 0074, 0083 and 0091).

	
Regarding claim 14
	Zhan et al. in combination with Chen et al. further shows, wherein the operation of outputting the prompt information corresponding to the gamma voltage value, comprises: outputting the prompt information corresponding to the gamma voltage value to a preset terminal (taken to be inherent for providing visual indication of the gamma voltage in order to be manually corrected, see for example Chen et al. para. 0043, 0048, 0049 and 0056).

Regarding claim 15
	Zhan et al. in combination with Chen et al. further shows, wherein the prompt information is sent in a form of a display interface or a voice output (taken to be a visual form, see for example Chen et al., para. 0043, 0048, 0049 and 0056).

	Regarding claim 16
	Zhan et al. in combination with Chen et al. further shows, wherein after the operation of outputting prompt information corresponding to the gamma voltage value, the method further comprises: stopping the gamma chip from generating the gamma voltage value in a preset time after the prompt information is output (taken to be inherent when the gamma voltage is corrected, i.e. the gamma correction is no longer needed in the current frame and will resume when needed in the following frames).  stopping the gamma chip from generating the gamma voltage value in a preset time, after the prompt information is output.




Allowable Subject Matter

Claims 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6
The prior art of record taken alone or in combination does not teach or suggest the method of detecting a gamma voltage value as recited in claim 1, having the further limitations as set forth in claim 6.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aflatooni et al. (US 2016/0284275), Orlando et al. (US 7,233,305), Deng (US 2018/0040295) and Han et al. (US 2018/0247577), all show a display device having the ability of adjusting the gamma voltage.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617.  The examiner can normally be reached on Mon-Fri 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687